______________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT

                             DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA
                                                      MEMORANDUM DECISION AND
                Plaintiff,
                                                       ORDER DENYING WITHOUT
                                                    PREJUDICE MOTION TO CONTINUE
 v.
                                                             JURY TRIAL
 LOUIS DELYNN HANSEN,
                                                           Case No.: 2:16-cr-00534-HCN
                Defendant.
                                                              Howard C. Nielson, Jr.
                                                            United States District Judge


       This case is presently set for trial on January 24, 2020. Standby counsel for Defendant

has filed a motion for a continuance, purportedly on behalf of Defendant. The court makes the

following findings:

       1.      Defendant has been charged with attempting to evade or defeat tax and impeding

internal revenue laws. See Dkt. No. 76 (superseding indictment) (citing 26 U.S.C. § 7201 and 26

U.S.C. § 7212(a)).

       2.      On November 17, 2016, Defendant made his initial appearance in this court on

the indictment returned in this matter. See Dkt. No. 18.

       3.      On July 12, 2017, a jury found Defendant guilty of Counts 1 and 2 of the

Indictment. Dkt. No. 130.
        4.      On September 4, 2019, the Tenth Circuit Court of Appeals vacated the jury

verdict and ordered this court to conduct further proceedings consistent with its opinion. See

United States v. Hansen, 929 F.3d 1238 (10th Cir. 2019).

        5.      On October 17, 2019, Defendant informed the court, through his appointed

counsel, that he wished to exercise his constitutional right to conduct his defense pro se.

        6.      On October 18, 2019, Defendant requested, through his appointed counsel, a

continuance of “not less than ninety days.” Dkt. No. 205 at 1. This court granted that request, and

trial is set for January 24, 2020.

        7.      On October 29, 2019, this court held a Faretta hearing and granted Defendant’s

request to conduct his defense pro se. Mr. McCaughey, who had been Defendant’s court-

appointed counsel, was designated as standby counsel.

        8.      This is the second request to continue trial since the Tenth Circuit vacated and

remanded the 2017 conviction.

        9.      The motion for a continuance has two significant defects.

             a. First, this motion was filed by standby counsel, not Defendant, who has elected to

                exercise his constitutional right to conduct his own defense. Although the motion

                states that “Defendant is not in custody and agrees with the need for a continuance

                of the trial and agrees that the defense will not be hindered or prejudiced by the

                delay,” Defendant has not indicated to the court that standby counsel prepared and

                filed the motion at Defendant’s request. Nor has Defendant indicated to the court

                that he adopts the motion submitted by standby counsel. The court has not




                                                  2
                authorized “hybrid representation” in this case. McKaskle v. Wiggins, 465 U.S.

                168, 183 (1984).

             b. Second, standby counsel’s motion does not provide sufficient explanation for why

                a continuance is necessary. Standby counsel provides only conclusory

                representations that Defendant needs more time to “acquir[e] additional evidence”

                and “subpoena additional witnesses[,]” but fails to describe the nature of the

                evidence Defendant wishes to acquire, identify the additional witnesses he seeks

                to subpoena, or explain why the desired evidence cannot be acquired or the

                additional witnesses subpoenaed in time for the currently scheduled trial date.

       10.      Given these defects, the court denies standby counsel’s motion to continue

without prejudice. Defendant may file a motion that provides additional explanation for why a

continuance is necessary. In the alternative, Defendant may direct standby counsel to prepare and

file such a motion on his behalf, so long as Defendant clearly indicates to the court that the

motion has been prepared and filed at his request and that he adopts the motion. 1



       1
         The court rejects the United States’ argument that 18 U.S.C. § 3161(e) requires that
Defendant’s trial be held within 180 days of remand from the Court of Appeals. To be sure,
section 3161(e) states that:
       If the defendant is to be tried again following an appeal or a collateral attack,
       the trial shall commence within seventy days from the date the action
       occasioning the retrial becomes final, except that the court retrying the case
       may extend the period for retrial not to exceed one hundred and eighty days
       from the date the action occasioning the retrial becomes final if unavailability
       of witnesses or other factors resulting from passage of time shall make trial
       within seventy days impractical.
(Emphasis added). But the very next sentence of section 3161(e)—which the United
States surprisingly omits—states that “[t]he periods of delay enumerated in section
3161(h) are excluded in computing the time limitations specified in this section.”

                                                 3
                                              ORDER

      For the foregoing reasons, the court denies the motion to continue without prejudice.



                            DATED this 20th day of December, 2019.



                                                   BY THE COURT:



                                                   ____________________________________
                                                   Howard C. Nielson, Jr.
                                                   United States District Judge




Section 3161(e) thus does not appear to bar Defendant from seeking, or the court from
granting, a continuance pursuant to section 3161(h)(7)(A) et seq.

                                              4
